                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

ROBERT EVERETT JOHNSON                                                    PLAINTIFF

V.                         CASE NO. 4:19-CV-00848-BSM-JTK

LUCAS EMBERTON, et al.                                                 DEFENDANTS


                                       ORDER

      After careful review of the record, United States Magistrate Judge Jerome T.

Kearney’s partial recommended disposition [Doc. No. 10] is adopted. Shaw, Love, Meriott,

and Crystal McMahan are dismissed as defendants in this case.

      IT IS SO ORDERED, this 19th day of March, 2020.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
